                         Case 6:19-bk-04070-KSJ                  Doc 6      Filed 06/26/19          Page 1 of 4
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 19-04070-KSJ
Travis A Stamper                                                                                           Chapter 7
Aimee M Stamper
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113A-6                  User: jmontero                     Page 1 of 2                          Date Rcvd: Jun 24, 2019
                                      Form ID: 309A                      Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 26, 2019.
db/jdb          Travis A Stamper,    Aimee M Stamper,    1843 Bayview Drive,     New Smyrna Beach, FL 32168-7864
28328224        Advent Health,    417 Bridge St,    Danville, VA 24541-1403
28328226       +Balance Healthcare Rec,    P.O. Box 1259,     Dept #108499,   Oaks, PA 19456-1259
28328227        Balanced Healthcare,    P.O. Box 905,    Nashua, NH 03061-0905
28328230       +Citibank,   Centralized Bankruptcy,     Po Box 790034,    St Louis, MO 63179-0034
28328231       +Citibank/The Home Depot,    Attn: Recovery/Centralized Bk,      Po Box 790034,
                 St Louis, MO 63179-0034
28328232       +Citizens Bank,    Attention: ROP-15B,    1 Citizens Drive,    Riverside, RI 02915-3035
28328233       +Current Wave Volusia LLC,    733 Dunlawton Ave., Ste 101,     Port Orange, FL 32127-4226
28328234       +Dr Chrono,    328 Gibraltar Dr,    Sunnyvale, CA 94089-1326
28328237       +John A. Root Trust,    2005 Hill Street,    New Smyrna Beach, FL 32169-3227
28328239       +Michael and Angela Mellen,    1050 Old Mission Road,     New Smyrna Beach, FL 32168-8636
28328240       +Navient,   Attn: Bankruptcy,     Po Box 9000,    Wiles-Barr, PA 18773-9000
28328241       +North American Credit Servic,     2810 Walker Road,    Ste 100,    Chattanooga, TN 37421-1082
28328242       +Shafritz & Associates, P.A.,     Attn: Bankruptcy,    601 N Congress Ane, Ste 424,
                 Delray Beach, FL 33445-4641
28328243       +Shuffield Lowman,    PO Box 1010,    Orlando, FL 32802-1010
28328247       +USDOE/GLELSI,    Attn: Bankruptcy,    Po Box 7860,    Madison, WI 53707-7860
28328246       +United Collection Service, Inc.,     Attn: Bankruptcy,    Po Box 953638,
                 Lake Mary, FL 32795-3638

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: clewis@lewismonroe.com Jun 24 2019 23:18:52        Cynthia E Lewis,
                 Lewis & Monroe, PLLC,    Post Office Box 540163,    Orlando, FL 32854 0163
tr             +E-mail/Text: dkennedy@iq7technology.com Jun 24 2019 23:20:09        Dennis D Kennedy,
                 P. O. Box 541848,    Merritt Island, FL 32954-1848
ust            +E-mail/Text: ustp.region21.or.ecf@usdoj.gov Jun 24 2019 23:19:27
                 United States Trustee - ORL7/13,    Office of the United States Trustee,
                 George C Young Federal Building,    400 West Washington Street, Suite 1100,
                 Orlando, FL 32801-2210
28328225       +EDI: AMEREXPR.COM Jun 25 2019 03:08:00       Amex,   Correspondence/Bankruptcy,     Po Box 981540,
                 El Paso, TX 79998-1540
28328228       +EDI: CAPITALONE.COM Jun 25 2019 03:08:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
28328229        EDI: CHASE.COM Jun 25 2019 03:08:00       Chase,   PO Box 15123,    Wilmington, DE 19850-5123
28328235        E-mail/Text: bk@freedomfinancialnetwork.com Jun 24 2019 23:18:54         Freedom Plus,
                 Attn: Bankruptcy,    1875 S Grant St, Ste 450,    San Mateo, CA 94402
28328222        EDI: FLDEPREV.COM Jun 25 2019 03:08:00       Florida Department of Revenue,     Bankruptcy Unit,
                 Post Office Box 6668,    Tallahassee FL 32314-6668
28328236       +E-mail/Text: lossrecoveryteam@growfinancial.org Jun 24 2019 23:20:06         Grow Financial FCU,
                 Macdill Air Force Bk,    Attn: Bankruptcy,    Po Box 89909,    Tampa, FL 33689-0415
28328223        EDI: IRS.COM Jun 25 2019 03:08:00      Internal Revenue Service,     Post Office Box 7346,
                 Philadelphia PA 19101-7346
28328238       +E-mail/Text: bk@lendingclub.com Jun 24 2019 23:19:56        LendingClub,    Attn: Bankruptcy,
                 71 Stevenson St, Ste 1000,    San Francisco, CA 94105-2967
28328244       +EDI: RMSC.COM Jun 25 2019 03:08:00      Syncb/Rooms To Go,     Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
28328245       +EDI: RMSC.COM Jun 25 2019 03:08:00      Synchrony Bank,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
28328221       +E-mail/Text: revenuebankruptcy@volusia.org Jun 24 2019 23:19:36
                 Volusia County Tax Collector,    123 West Indiana Avenue,     Room 103,    Deland FL 32720-4615
                                                                                                TOTAL: 14

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 26, 2019                                            Signature: /s/Joseph Speetjens
                       Case 6:19-bk-04070-KSJ      Doc 6     Filed 06/26/19    Page 2 of 4



District/off: 113A-6          User: jmontero               Page 2 of 2                 Date Rcvd: Jun 24, 2019
                              Form ID: 309A                Total Noticed: 31

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 24, 2019 at the address(es) listed below:
              Cynthia E Lewis   on behalf of Joint Debtor Aimee M Stamper clewis@lewismonroe.com,
               bedwards@lewismonroe.com;jamesmonroe@jamesmonroepa.com;lewiscr89817@notify.bestcase.com
              Cynthia E Lewis   on behalf of Debtor Travis A Stamper clewis@lewismonroe.com,
               bedwards@lewismonroe.com;jamesmonroe@jamesmonroepa.com;lewiscr89817@notify.bestcase.com
              Dennis D Kennedy   trustee@ddkennedy.com, dkennedy@iq7technology.com
              United States Trustee - ORL7/13   USTP.Region21.OR.ECF@usdoj.gov
                                                                                             TOTAL: 4
                        Case 6:19-bk-04070-KSJ                          Doc 6   Filed 06/26/19          Page 3 of 4
Information to identify the case:
Debtor 1              Travis A Stamper                                                  Social Security number or ITIN        xxx−xx−4864
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Aimee M Stamper                                                   Social Security number or ITIN        xxx−xx−7273
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 6/21/19
Case number:          6:19−bk−04070−KSJ


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Travis A Stamper                                    Aimee M Stamper

2.      All other names used in the aka Travis Aaron Stamper                                         aka Aimee May Ingle, aka Aimee May
        last 8 years                                                                                 Stamper

3.     Address                               1843 Bayview Drive                                     1843 Bayview Drive
                                             New Smyrna Beach, FL 32168−7864                        New Smyrna Beach, FL 32168−7864

4.     Debtor's attorney                     Cynthia E Lewis                                        Contact phone (407) 872−7447
                                             Lewis & Monroe, PLLC
       Name and address                      Post Office Box 540163                                 Email: clewis@lewismonroe.com
                                             Orlando, FL 32854 0163

5.     Bankruptcy Trustee                    Dennis D Kennedy                                       Contact phone (321) 455−9744
                                             P. O. Box 541848
       Name and address                      Merritt Island, FL 32954

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                          Case 6:19-bk-04070-KSJ                       Doc 6         Filed 06/26/19               Page 4 of 4
Debtor Travis A Stamper and Aimee M Stamper                                                                       Case number 6:19−bk−04070−KSJ


6. Bankruptcy Clerk's Office                    George C. Young Federal Courthouse                               Hours open:
                                                400 West Washington Street                                       Monday − Friday 8:30 AM −
    Documents in this case may be filed at this Suite 5100                                                       4:00PM
    address. You may inspect all records filed Orlando, FL 32801
    in this case at this office or online at
    www.pacer.gov.                                                                                               Contact phone 407−237−8000

                                                                                                                 Date: June 24, 2019

7. Meeting of creditors                          July 30, 2019 at 08:30 AM                                       Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a George C. Young Courthouse,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court Suite 1203−B, 400 West
    both spouses must attend. Creditors may
    attend, but are not required to do so. You   docket.                                          Washington Street, Orlando, FL
    are reminded that Local Rule 5073−1                                                           32801
    restricts the entry of personal electronic     *** Debtor(s) must present Photo ID and acceptable
    devices into the Courthouse.                  proof of Social Security Number at § 341 meeting. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                    Filing deadline: September 30,
                                               to challenge whether certain debts are                            2019
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                               Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as             conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                 you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                 you have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                 the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                     and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                 except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2
